DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 02/18/2022. Claims 1-18 and 20 are pending in the application. Claims 1, 3-5, 16 and 18 have been amended. Claim 19 is recently cancelled.
Objections Withdrawn
 	Applicant’s arguments, see p. 7, filed on 02/18/2022, with respect to the objection of the claim have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed on 02/18/2022, with respect to the rejection of the amended claims 1, 16 and 18 in view of Mudd have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-18, and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753